Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 12/9/2019 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Examiner thanks and acknowledges Applicant’s Response to Election/Restriction, filed on 8/15/2022, electing claims 1-7. Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP  § 818.01(a)). 
Claim Objections
Claim 1 is objected to because of the following informalities: please amend ‘from one end of the second surface to the other end’ to read ‘from one end of the second surface to the other end of the second surface’.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2018/0104792).
Regarding claim 1, Hong discloses a dummy disk fixed to a disk holder of a dresser when heights of a table surface of a polishing table are measured (Please see Abstract and Figure 4A; see also Figure 6 regarding disk 120 being fixed to a dresser; wherein indentation depths are measured, and data including surface roughness and characteristics of the polishing table are directly correlated to the indentation see at least [0098-0100]; wherein surface roughness measures and averages surface heights), comprising:
a first surface capable of coming into contact with the disk holder (wherein the top surface of conditioning disk 120 is attached to the disk holder 223, shown in Figure 6, see [0071-0072]; wherein the embodiment of disk 120 referenced herein is 120a, Figure 4A); and
a second surface which is on an opposite side of the first surface (see bottom surface of disk 120a shown in Figure 4A, described in [0054]),
wherein the second surface has a plurality of liquid discharge channels, and the plurality of liquid discharge channels extends from one end of the second surface to the other end (wherein the surface shown in Figure 4A has tips 123a arranged evenly thereon, wherein the distance D between tips 123a and offset heights H of the tips form channels, see Figure 3 for reference; wherein [0051] discloses that the tips 123a serve to sweep off byproducts, i.e. liquid, which is directly correlated with the distance D and height H, wherein the space between tips functions as a passage; wherein the channels extend between the ends of the disk 120a; see also [0055] disclosing the tips comprising a lattice shape or a rectangular parallelepiped shape, as well as [0048]; wherein for the purposes of examination the recitation of the intended use of ‘liquid discharge’ is being interpreted as the channels may house and expel debris, byproduct, or liquid).
Regarding claim 2, all of the previously recited limitations are rejected by Hong as applied above. Hong further discloses wherein the plurality of liquid discharge channels is a plurality of grooves (wherein the channels formed by the height of tips and distance between tips form grooves, provided with a type of pattern; see at least [0048], [0053], [0055]; Examiner is interpreting the ‘grooves’ versus ‘channels’ to impart structure such that the channels have defined edges).
Regarding claim 3, all of the previously recited limitations are rejected by Hong as applied above. Hong further discloses wherein the plurality of grooves is a plurality of straight grooves arranged in parallel to each other (please refer to Figure 4A, wherein the tips are evenly arranged in a lattice shape as indicated in [0055], separated by a distance D; wherein [0051-0053] discloses further detail regarding the formation and design of the tips; see also Figure 3 regarding the distance D in between each tip being straight and parallel). 
Regarding claim 4, all of the previously recited limitations are rejected by Hong as applied above. Hong further discloses wherein the plurality of liquid discharge channels is a plurality of first grooves and a plurality of second grooves intersecting the plurality of first grooves (Please refer to Reference Drawing 1; wherein the groove G1 represents the plurality of first grooves extending along the arrow; wherein groove G2 represents the plurality of second grooves extending along the arrow; wherein the grooves intersect one another).

    PNG
    media_image1.png
    562
    763
    media_image1.png
    Greyscale

Reference Drawing 1: Annotated Figure 4A
Regarding claim 5, all of the previously recited limitations are rejected by Hong as applied above. Hong further discloses wherein the plurality of second grooves is perpendicular to the plurality of first grooves (wherein G1 and G2 are perpendicular to one another, both representing the plurality of respective grooves, as shown in RD1; wherein [0055] discloses a lattice shape).
Regarding claim 6, all of the previously recited limitations are rejected by Hong as applied above. Hong further discloses wherein the plurality of liquid discharge channels is uniformly distributed over the entire second surface (wherein [0052] discloses an equidistant arrangement of the tips, i.e. the channels therebetween inclusive; wherein [0055] discloses even arrangement across the bottom surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2018/0104792) in view of itself. 
Regarding claim 7, all of the previously recited limitations are rejected by Hong. However, Hong does not explicitly teach a ratio range between the areas of channels defined by D and the surface area occupied by the tips (123), i.e. wherein an area of the plurality of liquid discharge channels occupies 40%-81% of an area of the entire second surface.
	However, Hong does teach the following guideline parameters for the layout of the tips and distances therebetween: 
[0048]: The tips 123 may have the shape of a cylinder or a rectangular parallelepiped.  
[0050]: The total area of the tips 123 provided in the disk 120 may be determined to be about 0.9mm2 to 75 mm2. The total area of the tips 123 may denote the total area of the lower surfaces 124 of the tips 123.
[0051]: An interval D between the tips 123 may be determined to be about 0.1mm to about 2 mm. The tips serve to sweep off byproducts generated and a space between the tips functions as a passage through which the byproducts may be discharged. Thus, the interval D between tips needs to be adjusted to be in an appropriate range to avoid scratches and effectively sweep off byproducts. 
 [0082]: The total area of the tips may be determined through a combination of the number of tips and the dimension of the tips.
	The total area of the discharge channels defined by interval(s) D, i.e. the claimed area of the plurality of liquid discharge channels, is equal to the entire surface area of the disc, minus the total surface area of the tips. Hong contemplated and tested different shapes, dimensions, quantities, and arrangement of the tips as they relate to the disc; see at least [0047], [0091], and [0104]. However, Hong remained silent on the details of a specific range of ratios of surface areas.
 The claimed range, i.e. 40%-81%, is considered a variable based on the ratio of cumulative tip area size to cumulative gap interval size. The cumulative surface area of the tips, and therefore the interval gaps D, also alters the friction generated by the tips when in use. The management of friction is important when considering how the surface roughness and characteristics of the workpiece will be effected, as explained by Hong in [0074]. Therein exists a relationship between the design of the cumulative area of the interval gaps and the cumulative area of the raised tips, resulting in improving the performance of byproduct discharge when taken into consideration. The claimed variable achieves an effective result of balancing the ability of the tips to effectively sweep off  byproduct while simultaneously reducing damages, as taught by Hong in [0051]. Therefore, the claimed range is recognized as a result effective variable; the general conditions of the claim are disclosed in the prior art of the record in accordance with evaluating the disc construction, wherein both the variable and result are contemplated by Hong. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success when formulating the claimed range of channel area comprising 40-81% of the entire second surface. Furthermore, this claimed range is broad, and one having ordinary skill in the art would have considered obvious to implement. It is not considered inventive to discover the optimum workable discharge channel area by routine experimentation, and it would have been obvious to one having ordinary skill in the art to provide an area of the plurality of liquid discharge channels occupies 40%-81% of an area of the entire second surface. One would be motivated to do so in order to ensure that the ability to remove and discharge byproduct is ensured, while also maintaining the ability of the disc to function without damaging a workpiece. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (US 8,597,081). Please refer to figure 3.
Yuan (US 2011/0244763). Please refer to Figures 4A and 4B, in addition to the Abstract. 
Mullins (US 5,527,424), please refer to Figure 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723